Citation Nr: 9903365	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1980 through 
May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied the appellant's 
claim for service connection for bipolar mood disorder and 
major depression.

During the pendency of this appeal, the appellant's claims 
file was transferred to the RO in St. Petersburg, Florida, 
pursuant to the appellant's change of address.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service or within the first post service year.

2.  The earliest medical evidence showing a diagnosis for an 
acquired psychiatric disorder is dated February 1984, over 
two and one-half years after the veteran's discharge from 
active duty service.

3.  There is no medical opinion or other competent evidence 
linking the veteran's current acquired psychiatric disorders, 
including bipolar mood disorder, major depression, and post-
traumatic stress disorder, to her active duty military 
service.

4.  The veteran has not presented a plausible claim for 
service connection for an acquired psychiatric disorder.



CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, and 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim. 38 U.S.C.A. §§ 
101(16), 1131, 1112, 1137, 5107(a) (West 1991); 38 C.F.R. § 
3.303, 3.306(a), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Psychoses may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that she served 
on active duty service in the United States Army from October 
1980 through May 1981.  The report noted that the character 
of her service was honorable and that the reason for 
separation was "[f]ailure to maintain acceptable standards 
for retention."  The report of the veteran's enlistment 
examination, dated January 1980, noted essentially normal 
findings throughout.  The report indicated that the veteran 
had previously underwent a total abdominal hysterectomy in 
October 1979.  The veteran's service medical records revealed 
treatment for a variety of conditions.  No treatment for or 
diagnosis of a psychiatric disorder was indicated.  A 
recommendation for expeditious discharge, dated April 1981, 
noted that the veteran was having difficulty in adapting to 
the Army.  The report stated that "her 3 children and her 
separation from them has caused her great stress, such that 
she is ineffective as regards the mission of the Army."  A 
statement, dated April 1981, indicated that the veteran did 
not desire a separation medical examination.  It also 
indicated that the veteran's service medical records were 
reviewed and that an examination was not warranted.  

Post service medical treatment reports, dated October 1982 
through June 1997, were received from numerous sources 
identified by the veteran.  A treatment report, dated 
February 1984, noted that the veteran "will start on 
Ludiomil for depression and difficulty sleeping."  A May 
1984 treatment report noted the veteran's complaints of 
headaches and depression.  The report indicated that "she is 
having to work and has 3 teenage children, her husband is not 
working and has not been so for some time."  It also noted 
that the veteran had been depressed on and off for quite some 
time.  A September 1987 treatment report noted that the 
veteran was "[h]aving depression again, having difficulty at 
work, no friends."  An August 1988 treatment report noted 
that the veteran was depressed.  

In August 1991, the veteran was hospitalized for three days 
for treatment following a major depressive episode.  The 
hospitalization report noted that "she had a confrontation 
with her boss one day prior to admission where he told her 
that he would be firing her as she was not working at the 
level that was required for the job."  The report noted the 
veteran's complaint that  "'I just lost my job today and 
that is the straw that broke the camel's back.'" The report 
also stated, in pertinent part:

[P]rior to this she had been having 
problems in her marriage as her husband 
was sexually promiscuous, her 19-year-old 
son was coming back home from college 
where he had been having a great deal of 
difficulty, also in the past five years 
she had lost five significant relatives 
whom the patient was very close to (they 
had died).  

A follow-up medical treatment report, dated August 1991, 
noted that the veteran was still depressed and that she had 
lost her job and felt it was discrimination.  An assessment 
of depression was noted.

In April 1992, the veteran was hospitalized for four days for 
treatment of depression.  The discharge summary report 
stated:

The chief complaint was 'I am depressed' 
and apparently she has been depressed for 
a few months.  She said that she felt she 
has been discriminated against at work 
and also she felt that she was very 
stupid.  

The discharge summary report concluded with a diagnosis of 
major depressive episode, severe, recurrent.  A consultation 
report, dated April 1992, noted the veteran's complaint of 
"depression, that she has had on and off for over a year."  
The report noted that she "has a history of multiple 
problems at work, and home.  She has been married twice."  
In addressing her family history, the report noted that the 
veteran "was raised by her mother and step-father, who 
abused her sexually when she was a child."  A diagnosis of 
major depression was given.  A psychological evaluation 
report, dated April 1992, noted, in part:

The patient states, "I need to be in the 
hospital because I have a lot of problems 
to be resolved."  "My job and my 
marriage."  "I've been crying a lot, 
and I'm very depressed and angry."  "I 
haven't wanted to come out of my 
apartment at all." . . . The patient 
states her problems are centered around 
her job.

The report noted that the veteran had been fired from her job 
in August 1991, but that she returned to work after filing an 
Equal Employment Opportunity Commission complaint.  After 
returning to work, she indicated that the boss "was still 
verbally abusive and looked for every small mistake to blame 
her for."  As a result of the demands of her employment, the 
report noted "her marriage started to 

go bad."  The report noted, in pertinent part:

When the patient got fired again in early 
March, she got stressed out and her 
marriage even got worse.  The patient has 
been separated from her husband for two 
weeks now and is thinking of getting a 
divorce.

In regards to her vocational history, the report noted that 
she had "joined the Army and served for one year.  The 
patient states that she left the Army because she had to take 
care of her children, and the Army was unwilling to transfer 
them with her to a post in Germany."  In discussing her 
family history, the veteran indicated that her father was an 
alcoholic, and her parents divorced when she was two years 
old.  The report also indicated that "from age 10-15 her 
stepfather sexually abused her."  Lastly, the report noted 
that the veteran "has very low self-esteem, as well as 
problems on the job, in her marriage, and with her finances.  
The patient displays much of the behavior that would be 
associated with the adult child of an alcoholic."

In January 1994, the veteran was admitted to the hospital 
with a chief complaint of "I want to stop using cocaine and 
I cannot do it on my own."  The report noted that she 
started using cocaine six months prior to her admission.  The 
report also indicated that she had previously received 
treatment for depression and that "she felt her depression 
improved and thus she discontinued treatment (the patient 
related that also her insurance benefits ran out).  She 
reported no other psychiatric history."  The veteran was 
released from the hospital approximately two weeks later with 
discharge diagnoses of cocaine dependence in partial 
remission with treatment, organic mood disorder, depression 
in partial remission with treatment, and post-traumatic 
stress disorder, delayed type (secondary to physicl abuse as 
a child and an adolescent and possibly due to her history of 
having been a battered wife).  A psychiatric evaluation 
performed during the veteran's hospitalization stated:

She admitted to a history of treatment 
for depression about two years ago under 
the care of Dr. M. Marvasti.  At the time 
she was admitted to this hospital (at the 
time probably was Sun Valley Regional 
Hospital) and was treated on an 
outpatient basis for a short period of 
time.  The patient reports that she felt 
that her depression improved and she 
discontinued treatment (she also ran out 
of any insurance benefits when she lost 
her job).  She denied any other 
significant psychiatric history except 
for what already has been noted above.

In September 1994 and again in October 1994, the veteran was 
hospitalized for treatment of cocaine dependence, cocaine-
induced depression, alcohol abuse, bipolar mood disorder, 
mixed, and post-traumatic stress disorder.  A final decree of 
divorce was granted in February 1995.  A treatment report, 
dated February 1995, noted that the veteran was totally 
disabled due to her psychiatric disorders, including bipolar 
mood disorder and depression.  A treatment report, dated June 
1997, noted a diagnosis of major depression.  

In April 1997, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that she was ridiculed 
throughout her basic training.  While at her initial duty 
assignment, her husband was found to have a drinking problem, 
and her children were placed in a foster home.  At that 
point, she indicated that she sought a hardship discharge, 
which was opposed by Lieutenant [redacted].  She then sought the 
assistance of the Chaplain.  She also claimed that she sought 
medical treatment during her active duty service, but that 
"nobody would help me."  She testified that her depression 
started in the service and has remained since that time. 
III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The veteran in this case is essentially claiming that she 
developed an acquired psychiatric disorder during her active 
duty service.  Accordingly, the determinative issues 
presented by this claim are: (1) whether the veteran 
sustained or aggravated a chronic psychiatric disorder during 
service or within the first post service year; (2) whether 
she has any current psychiatric disorder; and if so, (3) 
whether the current disability is etiologically related to 
her active duty service.  The Board concludes that medical 
evidence is needed to lend plausible support to all three 
issues presented by this claim because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-94 (1992).

The medical evidence of record reveals that the veteran is 
currently diagnosed with major depression, bipolar disorder, 
mixed, and post-traumatic stress disorder.  However, the 
remaining issues to be considered herein, (1) whether the 
veteran sustained or aggravated a chronic psychiatric 
disorder during service or within the first post service 
year; and (2) whether her current disability is etiologically 
related to her active duty service, must be answered in the 
negative.

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence of record does not show a 
chronic psychiatric disorder during service or within the 
first post service year.  Although the veteran was granted an 
expeditious discharge, there is no medical evidence 
reflecting a chronic psychiatric disorder during her active 
duty service.  The recommendation for expeditious discharge, 
dated April 1981, noted simply that the stress from being 
separated from her children caused the veteran to be 
ineffective in her mission of the United States Army.  The 
veteran's service medical records do not show treatment for 
or a diagnosis of a psychiatric disorder during her active 
duty service or within the first post service year.  The 
veteran's statements herein are not competent to establish 
that she incurred a chronic psychiatric disorder during her 
active service or within the post service year.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu, 2 Vet. App. at 495.  Accordingly, there is no 
competent evidence of a chronic psychiatric disorder having 
been incurred in or aggravated during her active duty service 
or within the first post service year.
 
The Board also finds that there is no competent medical 
evidence of a nexus between the veteran's current acquired 
psychiatric disorder, including depression, bipolar disorder, 
mixed, and post-traumatic stress disorder, and her active 
duty service.  The first competent post service medical 
diagnosis of an acquired psychiatric disorder is dated 
February 1984, over two and one-half years after the 
veteran's discharge from the service.  The medical evidence 
of record does not suggest a relationship between this 
condition and the veteran's active duty service.  A follow-up 
treatment report, dated May 1984, noted that the veteran was 
depressed and that she was "having to work and has 3 teenage 
children, her husband is not working and has not been so for 
some time."  There is no evidence of record attributing her 
condition to her brief period of active duty service.  

The veteran's contention that she developed this condition 
during her period of active duty service is not competent 
evidence to establish the etiology of this condition.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician. See Espiritu, 2 Vet. App. at 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, at 93 (1993).  After reviewing the 
evidence of record, the Board finds absolutely no records to 
suggest a relationship between the veteran's current 
psychiatric condition and her active duty military service.  
A psychological evaluation report, dated April 1992, noted 
that the veteran "states her problems are centered around 
her job."  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
an acquired psychiatric disorder.  Since the veteran has not 
met her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make her claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

